ORDER

PER CURIAM.
Caliber One Indemnity Company (“Caliber One”) appeals from a jury verdict in the Circuit Court of St. Louis County in favor of Mark and Mary Gorman on their claims for breach of an insurance contract and vexatious refusal to pay. On appeal, Caliber One asserts that the trial court erred in denying its motion for judgment notwithstanding the verdict because: (1) the Gormans failed to prove that their loss was a collapse as covered under Caliber One’s insurance policy; (2) the Gormans failed to make a submissible ease for attorneys’ fees under section 375.420 RSMo 2000, the vexatious refusal to pay statute; and (3) the Gormans failed to make a submissible case on damages. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).